DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is noted that the claims state that “x is an integer from 1 to 2”.  When x is 2, then the structure has two OR2 and two OR4 groups and no R1 or R3 groups.  However, when x is 1, then the number of R1 and R3 groups is (1 - 2 = -1) which not appropriate for chemical structures.  To further prosecution, the examiner assumes applicant wanted 2-x as the subscript of those functional groups.  The examiner will also examine on the condition when x is 2.  Appropriate correction is requested.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (WO 2017/150852, please refer to US 2019/0002598 for English language equivalent and mapping).
Regarding claims 1-4, Lee teaches a functionalized elastomer which is a styrene-butadiene copolymer comprising the reaction product of a living anionic elastomer and the polymerization terminator of the following formula:

    PNG
    media_image1.png
    89
    218
    media_image1.png
    Greyscale
 (Example 2, [0104])
	This structure reads on Formula 1 when x is 1, m is 1, n is 2, and all the R groups are C1 alkyl.
	Regarding claim 6-8, Lee teaches that the functionalized elastomer is used in a rubber composition ([0086]) with silica as a filler ([0088]) and used in a pneumatic tire.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 2017/150852, please refer to US 2019/0002598 for English language equivalent and mapping).
Regarding claims 1-4, Lee teaches a functionalized elastomer which is a styrene-butadiene copolymer (Examples) comprising the reaction product of a living anionic elastomer and the polymerization terminator of the following formula:

    PNG
    media_image2.png
    91
    172
    media_image2.png
    Greyscale
([0034])
	While the structure of Formula 1 when x is 2 is not explicitly exemplified, it would have been obvious to a person of ordinary skill in the art at the time of the invention use the teachings of Lee to arrive at the presently claimed invention.  This would occur when R5 is 2 to 10 carbon atoms, and R1, R2, R3 and R4 are all alkoxy groups of 1 to 6 carbon atoms ([0036]-[0037]).  It would have been nothing more than using a known formulations to achieve a predictable result. KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
	Regarding claim 5, Lee teaches the recited structure that when R5 is 2 and R1, R2, R3 and R4 are all alkoxy groups of 1 carbon atom ([0036]-[0037]).
Regarding claim 6-8, Lee teaches that the functionalized elastomer is used in a rubber composition ([0086]) with silica as a filler ([0088]) and used in a pneumatic tire.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764